Filed pursuant to Rule 497(e) File No. 333-167730 CORPORATE CAPITAL TRUST, INC. Supplement dated March 22, 2013 To Prospectus dated April 27, 2012 This supplement contains information that supplements and amends certain information contained in the accompanying prospectus of Corporate Capital Trust, Inc. dated April27, 2012, as previously supplemented and amended (as so supplemented and amended, the “Prospectus”).This supplement is part of, and should be read in conjunction with, the Prospectus.The Prospectus has been filed with the Securities and Exchange Commission, and is available at www.sec.gov or by calling (866) 650-0650.Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses.You should also carefully consider the information disclosed in the section of the Prospectus captioned “Risk Factors” before you decide to invest in our common stock. This supplement amends the Prospectus as follows: The section captioned “Suitability Standards” is amended by replacing the entire paragraph thereunder designated “Nebraska” with the following: Nebraska – Nebraska residents purchasing shares may not invest more than 10% of their net worth in us. For Nebraska residents, “net worth” does not include the value of one’s home, home furnishings or automobiles. Annual Reporton Form 10-K On March 18, 2013, Corporate Capital Trust, Inc. filed its Annual Report on Form 10-K (the “Form10-K”) for the fiscal year ended December 31, 2012. The text of the Form 10-K is attached hereto and is incorporated herein by reference. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 814-00827 Corporate Capital Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2857503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CNL Center at City Commons 450 South Orange Avenue Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’stelephonenumber, includingareacode: (866)745-3797 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of exchange on which registered None Not applicable Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes oNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (229.05 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfilero Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox There is no established market for the Registrant’s shares of common stock.The Registrantis currently conductingan ongoing public offeringof its shares of common stock pursuant to aRegistration Statement on FormN-2, which sharesare currently being offered and sold at $11.05 per share, with discounts available for certain categories of purchasers, or at a price necessary to ensure that shares are not sold at a price, net of sales load, below net asset value per share. The number of shares held by non-affiliates as of June30, 2012 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately 29,406,242. As of March12, 2013, there were 76,357,864 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Registrant incorporates by reference portions of the Corporate Capital Trust Inc. definitive proxy statement for the 2013 Annual Meeting of Shareholders (Items 10, 11, 12, 13 and 14 of Part III) to be filed no later than April30, 2013. Certain exhibits previously filed with the Securities and Exchange Commission are incorporated by reference into Part IV of this report. Contents Page Part I. Statement Regarding Forward Looking Information 1 Item1. Business 1 Item1A. Risk Factors 6 Item1B. Unresolved Staff Comments 23 Item2. Properties 23 Item3. Legal Proceedings 23 Item 4.
